Per Curiam.

This was an action brought before a justice of the peace, to recover a penalty of fifty dollars, by virtue of an ordinance of the city of Pittsburg, for buying flour within the market hours, with intent to retail and sell the same again. Judgment was given for the plaintiffs, which, after more than twenty days from the date of the judgment, was removed by certiorari to the Common Pleas. The certiorari was quashed by the Court of Common Pleas, because it was not issued within twenty day's after judgment rendered. It is true, that it is provided by the 21st section of the act of the 20th of March, 1810, (Purd. Ab. 361,) “ that no judgment shall be set aside, in pursuance of a writ of certiorari, unless the same is issued within twenty days after judgment was rendered;” but that proviso is to be understood, as extending only to civil actions, because in those only is jurisdiction given to justices of the peace by the precedent parts of the act, and to them only does the proviso relate. But the present action was not brought before the justice by virtue of the act of assembly, but by an ordinance of the city of Pittsburg, which inflicts the penalty, and confers the jurisdiction on the justice. Concerning the validity of that ordinance, we are not now to decide; but it is the opinion of the court, that it was not a case, in which it was necessary that the certiorari should have been issued within twenty days from the rendering of the judgment, and therefoi’e the writ ought not to have been quashed. The judgment is to be reversed and the record sent back to the Court of Common Pleas, with directions to proceed in the cause.